Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bull (US. Pat. 4,204,102).
Regarding claim 1, Bull teaches an electrical mechanism, which comprises an axial axis in which are arranged: a rocking lever 90 configured to adopt a first position (right position) and a second position (left position) of electrical connection or disconnection; a striker 72 disengaged from the rocking lever in a resting position (col. 9, line 10-20), and configured to engage with the rocking lever in the first position and in the second position; an actuating means (56, 66) configured to transmit an actuation force to the striker so that said striker engages with the rocking lever and changes the first position and the second position thereof; and a spring (82, 86) configured to disengage the striker from the rocking lever once the actuation force is released and return the striker to the resting position; and two contact points (282, 284) for transmitting the actuation force, wherein an initial working position, the two contacts 
Regarding claim 2, Bull teaches the electrical mechanism wherein the two contact points (282, 284) are arranged on an actuation plane (x-axis) perpendicular to the axial axis (y-axis) (Fig. 1). 
Regarding claim 3, Bull teaches the electrical mechanism wherein the two contact points (282, 284) are arranged symmetrically with respect to the axial axis (Fig. 1). 
Regarding claim 7, Bull teaches the electrical mechanism wherein the striker 72 comprises a flat receiving area 300 configured to come in contact with the actuating means (56, 66) (Figs. 1, 18). 
Regarding claim 8, Bull teaches the electrical mechanism wherein the striker 72 comprises an upper part 300 that has a substantially rectangular shape (Figs. 18-20). 
Regarding claim 9, Bull teaches the electrical mechanism wherein the upper part comprises two flanges (294, 296) that extend laterally in opposite directions with respect to said upper part 300 to receive an upper end of the spring 82 (Figs. 1, 18-20 and col. 8, lines 1-30). 
Regarding claim 10, Bull teaches the electrical mechanism the striker 72 comprises a lower part 300 (lower with respect 282) from which two lower extensions (294, 296) extend symmetrically, each one being configured to engage with a position of the rocking lever 90 (the extensions 294-296 are engaging the spring 82 when the rocker 90 is in left or right positions, see Fig. 1 and col. 8, lines 1-30). 
Regarding claim 11, Bull teaches the electrical mechanism wherein actuating means comprises a transmission area having two transmission points (two areas that engaging the contact points 282, 284) configured to come in contact with the striker 72 (Fig. 1). 
Regarding claim 12, Bull teaches the electrical mechanism wherein the actuating means 66 comprises a substantially semi-spherical or curved transmission part, partially divided by a central strip (slot 78) that extends over the surface of said transmission part (Figs. 1, 16). 
Regarding claim 14, as best understood, Bull teaches the electrical mechanism wherein the actuating means (66, 56) is joined to a flexible section 82, where said flexible section is in turn joined to a cover 18 a rotation axis of said actuating means (Fig. 1)
Regarding claim 15, Bull teaches the electrical mechanism further comprising a housing 66 arranged between the rocking lever 90 and the actuating means 56, configured to house the striker and the spring 82, and which has a lower border configured to receive a lower end of the spring (Fig. 1). 
Allowable Subject Matter
Claims 4-6, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art fails to teach or show, alone or in combination, the claimed electrical mechanism wherein the two contact points establish a distance (A) there between of 0.2 mm to 4 mm. 
Regarding claim 13, the prior art fails to teach or show, alone or in combination, the claimed electrical mechanism wherein the central strip defines a first curved edge and a second curved edge parallel to each other on the transmission part, one of the two transmission points being established on each of said curved edges. 
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 
Applicant argues “Bull does not teach the two contact points (C1, C2) according to the invention”. However, the examiner cannot concur. The Initial working position is defined to be undepressed position 56’.  While the actuation force is being applied, the switch is transitioning from the undepressed position 56’ to a depressed position. When the switch is transitioning from the undepressed position to the depressed position, the two contact points (282, 284) are established between the striker and the actuator (56, 66). As the user continues applying the actuation force, the contact points will continue to be established between the striker and the actuator until the rocker is tilted to the right or left as shown in figure 1.  
Another way to interpret Bull’s reference is to define the two contact points as shown in the annotated figure below. This interpretation also meets what claim 1 required.

    PNG
    media_image1.png
    798
    730
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.